Appeal from an order of the County Court of Clinton County, which denied an application for a writ of habeas corpus. The petition was defective in that it was not verified and in other respects did not completely comply with section 1234 of the Civil Practice Act, and accordingly the order must be affirmed. We do not, however, agree with the County Court’s conclusion that even if the petition were sufficient in form it would have to be dismissed because, in that court’s view, the transcript of proceedings attached to the petition refutes relator’s contention that upon his prior felony conviction in 1920 the sentencing court did not comply with section 480 of the Code of Criminal Procedure. If the transcript is correct, the question required by section 480 was propounded after rendition of a jury verdict finding relator guilty of two crimes. The transcript indicates that on the same day the verdict was set aside, that relator immediately pleaded guilty to one of the crimes, and that the question required by section 480 was not again asked before imposition of sentence. We do not, of course, pass upon the legal problem which a complete record might present, but we do consider that upon a new and proper application a hearing might well be warranted. Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.